COOK, Judge
(dissenting):
I agree with the Chief Judge that improperly admitted hearsay evidence does not become competent evidence because the trial defense counsel did not object. Paragraph 139a, Manual for Courts-Martial, *487United States, 1969 (Revised edition). However, in my opinion, the failure to object waived any error as to its admission into evidence. See my separate opinion in United States v. Zone, 7 M.J. 21, 22 (C.M.A. 1979); Mil.R.Evid. 103(a)(1). The distinction is that the appellant argues on appeal that the receipt of the evidence had a prejudicial impact on the court members; he has not challenged the sufficiency of the remaining evidence to sustain a finding of guilty. I believe that waiver is particularly appropriate here where the trial defense counsel initiated the inquiry that led to the receipt of the hearsay evidence. Accordingly, I would affirm the decision of the United States Air Force Court of Military Review.